admitted to practice in 2011, also failed to complete his required TIP
                     mentoring program or pay his 2012 bar dues.' Pilkington did not respond
                    to the complaint against him and did not appear at the disciplinary panel's
                    hearing on the matter, and the case proceeded on a default basis. 2 The
                    panel recommended that Pilkington be suspended from the practice of law
                    for five years and one day, that he be required to pay restitution to the
                    client whose divorce paperwork he never filed, and that he be required to
                    pay the costs of the disciplinary proceedings. 3
                                  This court's automatic review of a disciplinary panel's findings
                    and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stabil:
                    108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore, while the
                    panel's recommendations are persuasive, we "must examine the record
                    anew and exercise independent judgment," In re Discipline of Schaefer,
                    117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In determining the
                    appropriate discipline, this court has considered four factors to be
                    weighed: "the duty violated, the lawyer's mental state, the potential or
                    actual injury caused by the lawyer's misconduct, and the existence of
                    aggravating or mitigating factors." In re Lerner, 124 Nev. 1232, 1246, 197
P.3d 1067, 1077 (2008).

                          1 Pilkington is currently administratively suspended from the
                    practice of law for these failures. He is also on suspension for failing to
                    comply with CLE requirements.

                          2 The panel found that the state bar attempted to have Pilkington
                    personally served with the pleadings regarding the complaint against him.
                    The process server indicated that he made 11 unsuccessful attempts to
                    serve Pilkington.

                         3 The  panel's recommendation was by a 4-1 vote; it is not clear what
                    the dissenting member would recommend.

SUPREME COURT
       OF
    NEVADA


(0) 1947A TCEITEm
                                                          2
                               Having reviewed the record, we conclude that the panel's
                 recommendation is appropriate. Accordingly, Pilkington is suspended
                 from the practice of law in Nevada for five years and one day commencing
                 from the date of this order. To be reinstated to the practice of law,
                 Pilkington must successfully petition for reinstatement, SCR 102(2),
                 successfully complete the bar examination, SCR 116(5), and pay the
                 restitution set forth above. Pilkington shall pay the costs of the
                 disciplinary proceedings, excluding bar counsel and staff salaries, within
                 30 days of receipt of the state bar's bill of costs. The state bar shall comply
                 with SCR 121.1. 4
                               It is so ORDERED.


                                                it\ta.A. eit-att    , C . J.
                                          Hardesty


                    cwit                    ,                  -   c- C>LA-ec k'S        , J.
                 Parraguirre                                   Do-
                                                              If



                                                                                          J.
                                                               Saitta


                                                                                         , J.
                 Gibbons




                       4 Docket  No. 67969 is a petition by bar counsel under SCR 111(4)
                 informing this court that Pilkington was convicted of one count of DUI,
                 first offense, and that Pilkington failed to inform the stateS bar of the
                 conviction under SCR 111(2). In light of Pilkington's suspension from the
                 practice of law, we will take no action on the petition in Docket No 67969.

SUPREME COURT
        OF
     NEVADA

                                                         3
(0) 1947A    e
                  cc: Chair, Southern Nevada Disciplinary Board
                       State Bar of Nevada/Las Vegas
                       Thomas D. Pilkington
                       Kimberly Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                     4
(0) 1947A AVa4>